Citation Nr: 0918220	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel injury of the right hand.

2.  Entitlement to service connection for residuals of a 
shrapnel injury of the left hand.

3.  Entitlement to service connection for residuals of a 
shrapnel injury  of the back.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Observer

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
February 1968, and from March 1969 to August 1970.  The 
Veteran also served in the United States Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied 
claims for service connection for residuals of shrapnel of 
the right hand, left hand, and back.

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative medical 
evidence of record to have residuals of a shrapnel injury of 
the right hand that are etiologically related to a disease, 
injury, or event in service.

2.  The Veteran is shown by the most probative medical 
evidence of record to have residuals of a shrapnel injury of 
the left hand that are etiologically related to a disease, 
injury, or event in service. 

3.  The Veteran is not shown by the most probative medical 
evidence of record to have residuals of a shrapnel injury of 
the back that are etiologically related to a disease, injury, 
or event in service.

CONCLUSIONS OF LAW

1.  Residuals of a shrapnel injury of the right hand were not 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Residuals of a shrapnel injury of the left hand were 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Residuals of a shrapnel injury of the back were not 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for residuals of shrapnel of the left hand, the benefit 
sought on appeal has been granted in full, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Veteran's claims for residuals of 
shrapnel of the right hand and the back, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in June 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, a letter dated in March 2006 
described how appropriate disability ratings and effective 
dates were assigned.    

The Board further concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and private and VA medical records are in the file.  The 
Board acknowledges that the Veteran has indicated that his 
service treatment records are incomplete or missing.  See 
hearing transcript, July 2008.  Specifically, he claims that 
the records documenting treatment he received in Vietnam are 
not associated with the claims folder.  Id.  However, the 
Board finds no such evidence indicating that these records 
have been lost.  In fact, the claims folder contains record 
of medical treatment administered in July 1970, at which time 
the Veteran was serving in the Republic of Vietnam, in 
addition to the Veteran's entrance and separation 
examinations and various treatment records throughout 
service.  The Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist.
With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination most recently in 
December 2008, which addressed his claims for service 
connection for residuals of shrapnel of the right hand and 
the back.  The examiner reviewed the claims folder.  The 
Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2008).  ACDUTRA is, 
inter alia, full-time duty in the Army National Guard.  38 
C.F.R. § 3.6(c)(3) (2008).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 
(West 2002).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

1.  Entitlement to service connection for residuals of 
shrapnel of the right hand.

The Veteran is seeking service connection for residuals of 
shrapnel of the right hand.  Specifically, he asserts that he 
has shrapnel wounds from a mine explosion on a road and 
mortar or rocket attacks in Vietnam.  See notice of 
disagreement (NOD), June 2005; Veteran's statement, December 
2006.  

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of a shrapnel 
injury to the right hand during service.  In addition, the 
Veteran's August 1970 separation examination report does not 
note any such residuals of a shrapnel injury.  

The Board acknowledges that, in an August 2002 private 
treatment record, it was noted, upon review of a July 2002 x-
ray report, that the Veteran had a perfectly round piece of 
either shrapnel or BB or whatever the metal is overlying the 
dorsum of his right fourth metacarpal bone.  See R.E.L., M.D. 
treatment record, August 2002.  The physician stated that, in 
all likelihood, this may be another wound that the Veteran 
incurred in Vietnam, but, of which, he was unaware.  Id.  In 
a June 2003 private treatment record, this same physician 
indicated that the Veteran had a small, round radio-opaque 
piece of shrapnel over the fourth digit of the right hand, 
although this was not commented on by the radiologist who 
conducted the July 2002 x-rays.  See R.E.L, M.D. treatment 
record, June 2003.  The physician went on to state that this 
would "apparently" be consistent with a wound that he had 
incurred in Vietnam, due to an anti-personnel device that he 
recalled being injured with but apparently did not know the 
details of, as his medical records from his military service 
had been lost.  Id.  He concluded by saying this is 
"apparently" a service-related injury.  Id.  In a July 2004 
Vet Center treatment record, the Veteran was noted as having 
shrapnel in the right hand.  

In April 2006, the Veteran underwent a VA examination.  At 
this examination, it was noted that there was no evidence of 
a radio-opaque foreign body in the Veteran's right hand.  It 
was further noted that the Veteran had degenerative change at 
the first metacarpal phalangeal joint with a subluxation.  
However, the remainder of the osseous structures were grossly 
unremarkable.

In December 2008, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and all 
relevant medical records.  The examiner noted the Veteran's 
contentions that he suffered shrapnel injuries to his right 
hand in June 1970 from a road mine explosion.  The examiner 
further noted the Veteran's assertions that he sought 
treatment for these injuries but that his records from 
Vietnam were lost.  Upon examination, the physician noted no 
current signs of shrapnel or foreign bodies and no scars on 
the right hand.  The Veteran did not want x-rays, as he 
reported that x-rays had been conducted in the past and that 
they no longer demonstrated the presence of any shrapnel or 
foreign bodies.  The examiner noted that report of past 
existing shrapnel or foreign body is not substantiated by 
medical facts.  The report of Dr. R.E.L., M.D. of a foreign 
body does not substantiate the origin, and the presence of 
this abnormality was not substantiated by the radiologist who 
interpreted the same x-ray.  Based on the above review of 
medical records and examination of the Veteran, the examiner 
determined that it is less likely than not that the Veteran 
has residuals of shrapnel injury to the right hand.    

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board notes that the claims folder contains varying 
opinions regarding whether the Veteran currently has a 
residual of a shrapnel injury to the right hand.  However, in 
both the April 2006 and December 2008 VA examination reports, 
it was specifically noted that there was no evidence of a 
foreign body in the Veteran's right hand.  The December 2008 
VA examination report indicated that there was no evidence of 
a scar on the right hand.  Additionally, while Dr. R.E.L., 
M.D. reported seeing a small, round radio-opaque piece of 
shrapnel over the fourth digit of the right hand in a July 
2002 x-ray report, the radiologist who conducted these x-rays 
noticeably did not report such findings.

Furthermore, the Board notes that the Veteran declined the 
opportunity to have an x-ray taken of his right hand at the 
most recent VA examination.  The Board notes that "[t]he 
duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, as the April 2006 and December 2008 VA examiners 
and the July 2002 radiologist did not report finding a 
foreign body or shrapnel in the right hand, and the Veteran 
did not submit for an x-ray at the December 2008 VA 
examination, and because that examination revealed no 
evidence of scarring or other residuals of a shrapnel injury 
to the right hand, the Board finds that the preponderance of 
evidence is against the finding of a foreign body or shrapnel 
in the right hand, or that he otherwise has any current 
residuals of a shrapnel injury in his right hand. 

In addition, it should be noted that the first mention of a 
shrapnel injury in the medical evidence of record is from 
1999, nearly 30 years after the Veteran's discharge from 
active duty.  See generally W.G.C., M.D., F.A.C.S. treatment 
record, July 1999.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's contention that he has 
residuals of shrapnel of the right hand as the result of his 
active duty service.  In this regard, the Board recognizes 
that the Veteran was awarded service connection for PTSD 
based on a finding that he came under attack in service.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  
Therefore, the Board notes that the Veteran's description of 
coming under mortar attacks is consistent with the 
circumstances, hardships, or conditions of his combat 
service.  Thus, under 38 U.S.C.A. § 1154(b) (West 2002), his 
description is presumed credible.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  The evidence must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

The Veteran can attest to factual matters of which he had 
first-hand knowledge, including the nature of his in-service 
injuries and the presence of symptomatology such as pain 
thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, even where a veteran asserted 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and a current disability.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 
495- 98 (1997).  In other words, even accepting the veteran's 
allegations that he suffered shrapnel injuries in service and 
symptoms since service, there must be competent evidence that 
he has a current disability that is related to that injury 
and symptomatology.  In this instance, unlike the claimed 
left hand disability discussed below, the most recent VA 
examination revealed no current pathology in the right hand 
that the examiner felt could be related to the shrapnel 
injuries described by the Veteran.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of shrapnel of the right 
hand must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for residuals of 
shrapnel of the left hand.

The Veteran is also seeking entitlement to service connection 
for residuals of shrapnel of the left hand.  Specifically, he 
asserts that he has shrapnel wounds from a mine explosion on 
a road and mortar or rocket attacks in Vietnam.  See NOD, 
June 2005; Veteran's statement, December 2006.  

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of residuals 
of shrapnel of the left hand.  The Veteran's August 1970 
separation examination report does not note any such 
residuals of shrapnel injuries.  

The Board acknowledges that a July 1999 private treatment 
record indicated that the Veteran reported having a 
superficial shrapnel wound subsequent to a military injury in 
Vietnam in 1969.  See W.G.C., M.D., F.A.C.S. treatment 
record, July 1999.  An August 2002 private treatment record 
indicated that the Veteran's past medical history revealed 
that he was injured in Vietnam, incurring a wound to the left 
hand.  See R.E.L., M.D. treatment record, August 2002.  

In December 2008, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and all relevant 
medical records.  The examiner noted the Veteran's 
contentions that he suffered shrapnel injuries in May 1970 
when a rocket and landmine exploded, hitting him in the left 
hand.  The examiner noted the Veteran's assertions that he 
sought treatment for these injuries but that his records from 
Vietnam were lost.  Upon examination, the physician noted no 
current signs of shrapnel or foreign bodies.  The Veteran did 
not want x-rays, as he reported that x-rays had been 
conducted in the past and that they no longer demonstrated 
the presence of any shrapnel or foreign bodies.  Physical 
examination demonstrated scars at the left small and ring 
finger web space and decreased sensation of the left small 
and ring fingers.  The Veteran attributes the scars and loss 
of sensation to injury during active service.  The examiner 
noted that the decreased sensation of the left small and ring 
fingers is consistent with injuries to digital branches of 
the left ulnar nerve.  Regarding the etiology of this scar 
and nerve injury, the examiner determined that it is possible 
that these are the result of an incident that occurred during 
active service as well as at a time subsequent to active 
service.  The examiner further noted, however, that there is 
no information as to the etiology of this condition other 
than the Veteran's self-report.  The report of past existing 
shrapnel or foreign body is not substantiated by medical 
facts.  The report of Dr. R.E.L., M.D. of a foreign body does 
not substantiate the origin, and the presence of this 
abnormality was not substantiated by the radiologist who 
interpreted the same x-ray.  Based on the above review of 
medical records and examination of the Veteran, the examiner 
determined that it is less likely than not that the Veteran 
has residuals of shrapnel injury of the left hand.    

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  

It is clear from the most recent VA examination report that 
the Veteran has current scars at the left small and ring 
finger web space and decreased sensation of the left small 
and ring fingers.  Additionally, the examiner determined that 
it is possible that these scars are the result of an incident 
that occurred during active service as well as at a time 
subsequent to active service.  It appears, however, that the 
examiner concluded that these scars are not related to the 
Veteran's active duty service due, at least in part, to the 
fact that there is no information as to the etiology of this 
condition other than the Veteran's self-report.

However, as discussed in detail above, the Board recognizes 
that the Veteran was awarded service connection for PTSD 
based on a finding that he came under attack in service.  
Therefore, the Board notes that the Veteran's description of 
coming under mortar attacks is consistent with the 
circumstances, hardships, or conditions of his combat 
service.  Thus, under 38 U.S.C.A. § 1154(b) (West 2002), his 
description is presumed credible.

Additionally, a layperson, such as the Veteran, is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Significantly, as discussed above, although the VA examiner 
appeared to find a relationship between the current pathology 
and the alleged in-service injuries unlikely, based primarily 
on the absence of in-service documentation of the injury, the 
examiner did conclude that the current scars and neurological 
manifestations in the left hand could be consistent with the 
type of shrapnel injury described in service.  Therefore, if 
the Veteran's testimony as to the events in service is deemed 
by the Board to be credible, it would follow that the current 
scars and neurological manifestations in the left hand are at 
least as likely as not related to the alleged in-service 
injury.

Thus, as the Veteran has been diagnosed with a current 
disability, has reported a continuity of symptomatology since 
service, and has reported that this disability resulted from 
coming under mortar attack, an event which has already been 
presumed credible; and the examiner at the December 2008 VA 
examination indicated that it is possible that these scars 
and nerve injury are the result of the type of injury 
described by the Veteran has having occurred during active 
service, the Board will resolve all reasonable doubt in favor 
of the Veteran and grant his claim of service connection for 
residuals of shrapnel injury of the left hand.

3.  Entitlement to service connection for residuals of 
shrapnel of the back.

The Veteran is further seeking entitlement to service 
connection for residuals of shrapnel of the back.  
Specifically, he asserts that he has shrapnel wounds from a 
mine explosion on a road and mortar or rocket attacks in 
Vietnam.  See NOD, June 2005; Veteran's statement, December 
2006.  

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of residuals 
of shrapnel of the back.  The Veteran's August 1970 
separation examination report does not note any such 
residuals of shrapnel injuries.  

The Board acknowledges that a July 1999 private treatment 
record indicated that the Veteran reported having a 
superficial shrapnel wound subsequent to a military injury in 
Vietnam in 1969.  See W.G.C., M.D., F.A.C.S. treatment 
record, July 1999.  

In December 2008, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and all relevant 
medical records.  The examiner noted the Veteran's 
contentions that he suffered shrapnel injuries in May 1970 
when a rocket and landmine exploded, hitting him in the back 
and shoulder area.  The examiner noted the Veteran's 
assertions that he sought treatment for these injuries but 
that his records from Vietnam were lost.  Upon examination, 
the physician noted no current signs of shrapnel or foreign 
bodies and no suspicious lesions or scars on the back, neck, 
or shoulders.  The Veteran did not want x-rays, as he 
reported that x-rays had been conducted in the past and that 
they no longer demonstrated the presence of any shrapnel or 
foreign bodies.  Based on the above review of medical records 
and examination of the Veteran, the examiner determined that 
it is less likely than not that the Veteran has residuals of 
shrapnel injury to the back.    

As noted, the threshold requirement for service connection to 
be granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich, supra.  

The Board notes that the July 1999 private treatment record 
indicated that the Veteran reported having a superficial 
shrapnel wound of some kind subsequent to a military injury 
in Vietnam in 1969.  However, this treatment record gives no 
indication that this was a shrapnel wound to the back.  
Additionally, the mere recitation of a Veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  

Therefore, as the December 2008 VA examination report 
specifically noted no  signs of shrapnel or foreign bodies 
and no suspicious lesions or scars on the back, and the 
claims folder contains no medical evidence otherwise showing 
a current back disability related to the claimed shrapnel 
wound, the Board does not find the Veteran to have a current 
diagnosis of residuals of a shrapnel injury of the back.  As 
such, the Veteran's claim must fail.  See Hickson, supra.  

As noted, even where a veteran asserts a continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptomatology and a 
current disability.  See Voerth, Savage, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of shrapnel of the back, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of shrapnel 
of the right hand is denied.

Entitlement to service connection for residuals of shrapnel 
of the left hand is granted.

Entitlement to service connection for residuals of shrapnel 
of the back is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


